                                                                  Case 3:18-cr-00417-CRB Document 87 Filed 01/07/20 Page 1 of 2




                                                           1 JULIA M. JAYNE (State Bar No. 202753)
                                                             ASHLEY RISER (State Bar No. 320538)
                                                           2 E-Mail: julia@jaynelawgroup.com
                                                             JAYNE LAW GROUP, P.C.
                                                           3 483 9TH St, Suite 200
                                                             Oakland, CA 94607
                                                           4 Telephone: (415) 623-3600
                                                             Facsimile: (415) 623-3605
                                                           5
                                                             Attorneys for Defendant
                                                           6 EFRAIN REYES

                                                           7
                                                                                           UNITED STATES DISTRICT COURT
                                                           8
                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                               UNITED STATES OF AMERICA,                        Case No. CR 18-417 CRB [JCS]
                                                          10
                                                                             Plaintiff,
                                                          11                                                    EFRAIN REYES’ MODIFIED EX PARTE
          JAYNE LAW GROUP, P.C.




                                                                     v.                                         APPLICATION FOR ORDER
                                                          12                                                    PERMITTING TRAVEL OUT OF
                              OAKLAND, CALIFORNIA 94607




                                                               EFRAIN REYES et al,                              DISTRICT; [Proposed] Order
                                                          13
                                 483 9TH ST., SUITE 200




                                                                             Defendant.
LAW OFFICES




                                                          14

                                                          15
                                                                     I, Ashley Riser, declare:
                                                          16
                                                                 1. I represent Defendant Efrain Reyes in the above-entitled matter. He is currently released on
                                                          17
                                                                    an unsecured $50,000 bond with travel restricted to the Northern District of California. The
                                                          18
                                                                    purpose of this application is to request that Mr. Reyes be allowed to drive to Las Vegas,
                                                          19
                                                                    Nevada from January 8 - 18, 2020 for a work event. Mr. Reyes intends to drive to and from
                                                          20
                                                                    Las Vegas, Nevada with his employer.
                                                          21
                                                                 2. On June 25, 2019, Mr. Reyes pled guilty to a single count of Conspiracy to Distribute and
                                                          22
                                                                    Possess with Intent to Distribute Methamphetamine. The Honorable Charles R. Breyer has
                                                          23
                                                                    set Mr. Reyes’ sentencing for June 3, 2020 at 1:30 PM.
                                                          24
                                                                 3. I have contacted AUSA Ross Weingarten, who informed me that he has no objection to Mr.
                                                          25
                                                                    Reyes’ request.
                                                          26
                                                                 4. Pretrial Services Officer Josh Libby, who monitors Mr. Reyes, has informed me that he has
                                                          27

                                                          28                                                                            Case No. CR 18-417 CRB
                                                                                                                           APPLICATION AND PROPOSED ORDER
                                                                  Case 3:18-cr-00417-CRB Document 87 Filed 01/07/20 Page 2 of 2




                                                           1         no objection to this request.

                                                           2     5. Based on the foregoing, I respectfully request that the conditions of Mr. Reyes’ release be

                                                           3         modified so that he may be permitted to travel to Las Vegas, Nevada, California from

                                                           4         January 8 - 18, 2020. All other conditions of Mr. Reyes’ release shall remain the same.

                                                           5         Furthermore, Mr. Reyes shall inform his pretrial services officer of all travel-related details.

                                                           6

                                                           7         I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                           8 true and correct.

                                                           9
                                                               DATED: January 7, 2020                                           /s/
                                                          10                                                         ASHLEY RISER
                                                                                                                     Attorney for EFRAIN REYES
                                                          11
          JAYNE LAW GROUP, P.C.




                                                          12
                                                                                                     [PROPOSED] ORDER
                              OAKLAND, CALIFORNIA 94607




                                                          13
                                 483 9TH ST., SUITE 200




                                                          14 Based on the foregoing, and good cause appearing:
LAW OFFICES




                                                          15         IT IS HEREBY ORDERED that the conditions of Defendant Efrain Reyes’ release shall

                                                          16 be modified as follows:

                                                          17         Mr. Reyes is permitted to travel to Las Vegas, Nevada, California from January 8 - 18,

                                                          18 2020. All other terms and conditions shall remain in place.

                                                          19

                                                          20
                                                               DATED: __________________                     __________________________________________
                                                          21                                                 HONORABLE MAG. JUDGE JOSEPH C. SPERO
                                                                                                             United States Magistrate Court Judge
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                           Case No. CR 18-417 CRB
                                                                                                                              APPLICATION AND PROPOSED ORDER
